                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KOLEAN ENGLAND,

        Plaintiff,
                                                                    Case No. 1:17-cv-185
 v.
                                                                    HON. JANET T. NEFF
 JAMES M. O’BRIANT,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       After obtaining a Default Judgment against Defendant, Plaintiff filed a “Motion to Take

Possession of Defendant’s Safe Deposit Box” (ECF No. 94), a motion that was referred to the

Magistrate Judge.    The Magistrate Judge issued a Report and Recommendation (R&R),

recommending that this Court grant in part and deny in part Plaintiff’s motion. Within the time

period for filing objections to the Report and Recommendation, Plaintiff filed a “Motion for Order

to Appear by Telephone” (ECF No. 100), essentially asking the Court to reconsider the mechanism

for delivery the Magistrate Judge recommended in the Report and Recommendation.                In

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de

novo consideration of the portion of the Report and Recommendation to which objection has been

made. The Court denies Plaintiff’s motion and issues this Opinion and Order, approving and

adopting the Report and Recommendation.

       The Magistrate Judge recommends that Bank of America be ordered to deliver the safe

deposit box in question to the Magistrate Judge within twenty-eight (28) days after this Court
adopts the recommendation. Once the safe deposit box is in the possession of the Court, the

Magistrate Judge will schedule a hearing at which the Magistrate Judge will review the contents

of the safe deposit box and provide to Plaintiff any items therein to which she is entitled. Bank of

America, which was also expressly permitted to submit any objections to the Magistrate Judge’s

recommendation, did not file any objection. Having reviewed the record, the Court determines

that Plaintiff’s request to reconsider the recommended delivery mechanism is not warranted, and

the Court will therefore deny her motion. The Magistrate Judge’s recommended course of action

is an appropriate exercise of discretion to protect any attorney-client privileged materials or client

property in the safe deposit box. Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Order to Appear by Telephone”

(ECF No. 100) is DENIED, and the Report and Recommendation of the Magistrate Judge (ECF

No. 96) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion to Take Possession of Defendant’s

Safe Deposit Box” (ECF No. 94) is GRANTED IN PART and DENIED IN PART; specifically,

the motion is granted to the extent that Bank of America is directed to deliver the safe deposit box

in question to United States Magistrate Judge Ellen Carmody within twenty-eight (28) days of

entry of this Opinion and Order.

       IT IS FURTHER ORDERED that this Opinion and Order shall be served upon Bank of

America.



Dated: July 8, 2019                                             /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                  2
